DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Priority
Applicant’s requested correction of foreign priority application 62978081 is received and acknowledged. The removal of foreign priority to provisional application 62/848317 is acknowledged and pending. Accordingly the claims have a priority date of 02/18/2020.
 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are moot in view of the new grounds of rejection presented herein.
The Examiner does not allege Kochiyama contains the outward facing metal antenna plate with recesses of the instant invention as stated in the prior art rejection herein, however the Examiner rejects the claimed arrangement under obviousness as stated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-10, and 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5666127 (hereinafter “Kochiyama”) in view of US 4063246 (hereinafter “Greiser”).
Claim 1, 3 and 22-23: Kochiyama teaches an antenna assembly (e.g., 1 in FIG. 1, 101 in FIG. 4) comprising: a flat antenna layer (e.g., see 19 in FIG. 1, 2) forming a first outer surface of said antenna assembly or having an outward facing surface (e.g., see conductive surface layer 23 of antenna layer 19 constituting microstrip antenna elements 4, e.g., see Col. 3, Lns. 53-68), said antenna layer having electronic components or with one or more antennas (e.g., see 4/23 being antennas/electronic components) at said first outer surface of said antenna assembly (e.g., being at a first outer surface); a flat solar layer (e.g., see 3 in FIG. 1, 2) generating solar power (e.g., see Col. 3, Lns. 20-22) forming a second outer surface of said antenna assembly (e.g., see layers 11-13, e.g., see Col. 3, Lns. 41-51), said solar layer having a flat solar plate (e.g., layer of 11 constituting flat plate) with one or more solar cells at said second outer surface of said antenna assembly (e.g., 11-13); the antenna layer utilizing the solar power generated by said solar layer (e.g. antennas utilizing power); and a flat 
Kochiyama does not teach wherein said antenna layer which is an outward facing surface which is a flat antenna metal plate with a plurality of recesses, and each recess is formed in said outward facing surface of said antenna layer and extends inward from said outward facing surface, and wherein at least one of the plurality of antennas/electronic components is received in each of the plurality of recesses.
However Greiser teaches an antenna assembly (e.g., see FIGS. 9-12) comprising an outward facing surface which is a flat antenna layer (e.g., see 150, 152 in FIG. 9 or 200, 202, 204, 206, 208 in FIG. 11), said antenna layer having a flat antenna metal plate with a plurality of antennas (e.g., see 202, 204, 206, 208), wherein said flat antenna layer has a plurality of recesses (e.g., see recesses 154, 210, 212, 214, 216), and each recess is formed in said outward facing surface of said antenna layer and extends inward from said outward facing surface (wherein the recesses have edges 152, 210, 212, 214, 216 which extend from the outward facing surface inwards), and at least one of the plurality of antennas is received in each of the plurality of recesses (as shown).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement an arrangement of the plurality of antennas of Kochiyama as taught by Greiser wherein the microstrip antennas are implemented with a flat antenna layer comprising a flat outward facing antenna plate having a plurality of recesses for the plurality of antennas being received in each recess and each recess is formed in said outward facing surface of said antenna layer and extends inward from 
Claim 2: Kochiyama teaches an antenna assembly array comprising two or more of the antenna assemblies according to claim 1, the antenna assemblies being connected together to form an antenna assembly array (e.g., a plurality of assemblies 1 on 101 in FIG. 4 where at least two are shown), each of said plurality of antenna assemblies generating solar power and utilizing the solar power generated at that each of said plurality of antenna assemblies (Id.).
Claim 4: Kochiyama teaches the assembly of claim 3, wherein said structural layer is rigid (e.g., wherein 22/10 supports the layers).
	Claim 7: Kochiyama teaches the assembly of claim 3, wherein said support structure has a honeycomb pattern (e.g., see Col. 3, Lns. 43-44; Col. 4, Lns. 14-25).
	Claim 8: Kochiyama teaches the assembly of claim 3, wherein said antenna layer, said solar layer and said structural layer are lightweight (wherein they are utilized in space for lightweight application, e.g., also see Col. 2, Ln. 44).
	Claim 9: Kochiyama teaches the assembly of claim 3, wherein said antenna assembly is flat and thin (e.g., as shown in FIG. 1).

Claim 13: Kochiyama does not explicitly teach the assembly of claim 3, further comprising one or more front end modules, each associated with one of same one or more antennas.
	However the Examiner takes Official/Judicial Notice that a front end module for each of an antenna element is ‘old and well-known in the art’. 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan provide one or more front end modules, each associated with one of same one or more antennas in order to implement a one on one ratio of front end module to antenna for increasing independence of the antenna elements, e.g., so that interference or failure of a commonly used front end module will not render all or more than one antenna element ineffective, or in order to implement additional reduced signal interference from other electronic devices.
	Claim 14: Kochiyama teaches the assembly of claim 3, wherein said one or more antennas each comprise one or more antenna elements (e.g., wherein each 4/23 is an antenna element).
	Claim 15: Kochiyama teaches the assembly of claim 3, wherein said one or more antennas each communicate with user devices on Earth (e.g., see Col. 1, Lns. 20-25).
	Claim 16: Kochiyama teaches the assembly of claim 3, wherein said one or more solar cells generate power utilized by said plurality of antennas (e.g., see Col. 4, Lns. 33-35).

	Claim 18: Kochiyama teaches the assembly of claim 17, wherein said one or more solar cells generate power utilized by said processing device (e.g., see Col. 4, Lns. 33-35).
	Claim 19: Kochiyama teaches the assembly of claim 3, wherein said first outer surface faces Earth (e.g., see Col. 1, Lns. 20-25).
	Claim 20: Kochiyama teaches the assembly of claim 19, wherein said plurality of antennas communicate with user devices on Earth (e.g., see Col. 1, Lns. 20-25) without obstruction or interference from the assembly (e.g., wherein there is no additional interference presented by 1/101).
Claim 21: Kochiyama teaches a method of communicating comprising transmitting and/or receiving signals to and/or from the assembly of claim 1 (e.g., see Col. 2, Lns. 34-45).
Claim 24: Kochiyama teaches the antenna assembly array of claim 2, wherein the plurality of antennas are coupled together with connectors (e.g., see connector arms in FIG. 4 coupling 1/100 in 101 or connectors from circuit connection lines for antennas from 29, 31, 38, see Col. 4, Lns. 1-33).
Claim 25: Kochiyama teaches the assembly of claim 3, wherein the flat support structure is configured to house one or more components for operating the plurality of antennas (wherein the flat support structure further includes layer 22 having circuit 38 
	Claim 26: Kochiyama teaches the assembly of claim 25, wherein the components include one or more of a processor, power supply, and a front end module (e.g., 32 is an MMIC processing circuit, Id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMAL PATEL/Examiner, Art Unit 2845